Citation Nr: 0707224	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right and left knees.

2.  Entitlement to service connection for arthritis of the 
right and left shoulders.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953, and from April 1953 to April 1956.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, in which the 
RO denied the claims on appeal (then characterized as 
arthritis of the left knee, arthritis of the bilateral 
shoulders, and degenerative joint disease of the right knee.  
The veteran filed a notice of disagreement (NOD) in March 
2004, and the RO issued a statement of the case (SOC) in May 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2004.

In March 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Considering the record in light of the VCAA, the Board finds 
that all notification action needed to render a fair decision 
on the claims for service connection has not been 
accomplished.  In this regard, the Board notes that the RO 
furnished a notice letter to the veteran in August 2003 in 
connection with the claims for service connection.  However, 
the letter did not inform the veteran of what is required to 
substantiate a claim for service connection.  As action by 
the RO is required to satisfy the notification provisions of 
the VCAA (see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), a remand 
of the claims for service connection for full compliance with 
the VCAA's notice requirements is warranted.  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to any claim on appeal, he claims for 
service connection for arthritis of the left knee, for 
arthritis of the right knee, and for arthritis of the 
bilateral shoulders, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified), to include supporting 
statements from former service comrades or others .  The RO 
should also ensure that its letter meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-specifically, disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The Board also finds that specific additional development of 
these claims is warranted.

Initially, the Board notes that the only service medical 
record associated with the claims file is the report of the 
veteran's April 1956 separation examination.  The Board finds 
that the RO should request from the National Personnel 
Records Center (NPRC) any outstanding service medical 
records, as well as personnel records (the latter of which 
would help establish the locations of the veteran's service 
in Korea and Germany).  

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The record reflects that 
the appellant receives treatment at the A Medical Center 
(VAMC) in Charleston, South Carolina, and the claims file 
currently includes outpatient treatment records from that 
facility up to January 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Charleston VAMC since January 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

Further, on the question of whether there exists a nexus 
between current any of the claimed disabilities and service, 
the Board notes that the claims file includes an August 2004 
speculative statement from a VA physician's assistant that 
the veteran's current arthritis of the bilateral shoulders 
and bilateral knees may be related to cold exposure in 
service.  The Board finds that, after receiving additional 
records pursuant to the above-requested development, a more 
definitive opinion from a VA physician addressing both the 
likelihood of cold weather injury in service and the 
relationship, if any, between such injury, and each of the 
claimed disabilities would be helpful in resolving these 
claims.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claims for service connection (as 
these original claims will be based on the record).  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to the veteran by the appropriate VA medical 
facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

As a final note, the Board points out that, in February 2006, 
after the RO certified the veteran's appeal to the Board, the 
Board received additional evidence from the Charleston, South 
Carolina VAMC-which is pertinent to the veteran's claims for 
service connection, but has not been reviewed by the RO.  
Although in December 2004, the veteran waived RO review of 
any additional evidence that he might submit, as these claims 
are being remanded to the RO for other actions, for the sake 
of efficiency, the RO should consider the additional evidence 
received, in the first instance, in adjudicating the 
appellant's claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO request from the NPRC all 
outstanding service medical records and 
service personnel records from the 
veteran's periods of service from  March 
1951 to March 1953, and from April 1953 to 
April 1956.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities (documenting all 
requests).  All records or responses 
received should be associated with the 
claims file.  

2.  The RO should obtain from the 
Charleston VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's knees and shoulders that are 
not currently of record, for the periods 
from January 2006 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

3.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims on 
appeal-service connection for arthritis of 
the left knee; service connection for 
arthritis of the right knee; service 
connection for arthritis of the bilateral 
shoulders-that includes specific notice as 
to the type of evidence needed to 
substantiate the claims.  

The RO should request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical or other evidence 
pertaining to any  matter on appeal that is 
not currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
the claims.  .

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (to include statements from 
former service comrades or others to 
support his allegation of in-service cold 
exposure), and explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO should also ensure that its 
letter meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), specifically as regards disability 
ratings and effective dates, as 
appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and 
responses from each contacted entity are 
associated with the claims file the RO 
arrange for VA orthopedic examination of his 
knees and shoulders, by a physician, at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the veteran, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays) should be accomplished (with 
all pertinent results made available to the 
requesting physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.  

The physician clearly identify all 
disability(ties) affecting each knee and 
shoulder.  With respect to each diagnosed 
disability, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that (1) the veteran 
suffered cold injury to that extremity 
during service; and (2) the disability is 
medically related to the veteran's active 
military service, to include any cold 
weather injury therein.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.  

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that the requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, 
and any additional notification or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
for arthritis of the knees and shoulders in 
light of all pertinent evidence (to include 
that received by the Board in February 2007) 
and legal authority.

9.  If any benefits sought on appeal remain 
denied, the RO should furnish to the veteran 
and his attorney an appropriate supplemental 
SOC (SSOC) that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

